Citation Nr: 0923132	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  07-28 061A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a diabetes mellitus, 
claimed as secondary to exposure to Agent Orange.  

(The issues of entitlement to service connection for 
tinnitus, renal cell carcinoma, and colon polyps are the 
subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The Veteran had active service from August 1969 to August 
1971. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2008 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

Service connection for diabetes mellitus was previously 
denied in an unappealed rating decision dated in September 
2005.  This decision is final.  38 U.S.C.A. § 7105 (West 
2002).  The Board is required to first consider whether new 
and material evidence had been presented before the merits of 
claim can be considered; and the Board can make an initial 
determination as to whether evidence is "new and material."  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
However, as discussed below in the analysis portion of the 
decision, relevant official service personnel records have 
been associated with the claims folder.  Such records 
existed, but were not associated with the claims file at the 
time of the earlier rating decision.  Thus, pursuant to 
38 C.F.R. § 3.156(c) (2008), VA will reconsider the claims on 
the merits.  

On August 16, 2006, the United States Court of Appeals for 
Veterans Claims (Veterans Court) issued a decision in Haas v. 
Nicholson, 20 Vet. App. 257 (2006), which reversed a decision 
of the Board that had denied service connection for 
disabilities claimed as a result of exposure to herbicides 
(including the dioxin in Agent Orange).  VA disagreed with 
the Veterans Court's decision in Haas and sought to have this 
decision appealed to the United States Court of Appeals for 
the Federal Circuit (Federal Circuit).  To avoid burdens on 
the adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources through 
remand or final adjudication of claims based on court 
precedent that may ultimately be overturned on appeal, on 
September 21, 2006, the Secretary of VA imposed a temporary 
stay at the Board on the adjudication of claims affected by 
Haas.  The specific claims affected by the stay include those 
based on herbicide exposure in which the only evidence of 
exposure is the receipt of the Vietnam Service Medal or 
service on a vessel off the shore of Vietnam.  

On May 8, 2008, the Federal Circuit issued its decision in 
Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) where it 
reversed the Veterans Court, holding that the Veterans Court 
had erred in rejecting VA's interpretation of § 
3.307(a)(6)(iii) as requiring a servicemember's presence at 
some point on the landmass or inland waters of Vietnam in 
order to benefit from the regulation's presumption.  

The appellant in Haas filed a petition for a writ of 
certiorari to the Supreme Court, which was denied on January 
21, 2009.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) 
cert. denied 129 S.Ct. 1002 (2009).  As the stay of Haas-
related cases is no longer in effect, and in light of the 
Supreme Court's denial of certiorari, VA may resume 
adjudication of the previously stayed cases.  

In April 2009, the Veteran testified before the undersigned 
Veterans Law Judge sitting at the Louisville, Kentucky RO.  A 
transcript of that hearing is of record.  In December 2008, 
another Board hearing was held on the issues of entitlement 
to service connection for tinnitus, renal cell carcinoma, and 
colon polyps.  Those issues are addressed in a separate 
decision by the Veterans Law Judge who presided at that 
hearing.


FINDINGS OF FACT

1.  The Veteran served during the Vietnam era, but his 
military service did not include duty in or visitation to the 
Republic of Vietnam.

2.  The Veteran did not have "service in the Republic of 
Vietnam" as defined for purposes of VA compensation 
benefits.

3.  Diabetes mellitus is not shown to be present in service 
or until many years after service, and there is no persuasive 
medical nexus evidence of record otherwise etiologically 
linking this disease to military service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active 
service, and may not be presumed to have been incurred in 
service due to herbicide exposure.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1116, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.313 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Law and Regulations for Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).  
Service connection may be presumed for certain chronic 
diseases, such as diabetes mellitus, which become manifest to 
a compensable degree within a prescribed period after 
discharge from service (one year), even though there is no 
evidence of such disease during the period of service, 
provided the veteran had active service of 90 days or more.  
38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).  Service connection may also be granted for a 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  If a Veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, certain diseases, including diabetes mellitus, shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  38 C.F.R. § 3.309(e) (2008).  

"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) 
(2008).  VA's General Counsel has determined that the 
regulatory definition (which permits certain personnel not 
actually stationed within the borders of the Republic of 
Vietnam to be considered to have served in that Republic) 
requires that an individual actually have been present within 
the boundaries of the Republic of Vietnam.  Specifically 
service on a deep water naval vessel in waters off the shore 
of the Republic of Vietnam, without proof of actual duty or 
visitation in the Republic of Vietnam, does not constitute 
service in the Republic of Vietnam.  See VAOPGCPREC 27-97.  

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2008).


Factual Background and Analysis

As noted previously, the claim for service connection for 
diabetes mellitus was denied by the RO in September 2005 on 
the basis that the disorder was neither incurred in nor 
caused by service.  The RO also determined that the required 
service in Vietnam was not shown nor was there evidence of 
exposure to herbicides.  That decision is final.  38 U.S.C.A. 
§ 7105 (West 2002).  The Board is required to first consider 
whether new and material evidence had been presented before 
the merits of claim can be considered, and the Board can make 
an initial determination as to whether evidence is "new and 
material."  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).  

However, since the last final rating decision, relevant 
official service records have been associated with the claims 
folder.  Specifically, in April 2007, the Veteran's service 
personnel records were associated with the claims folder.  
These records existed, but were not associated with the 
claims file at the time of the earlier rating decision.  
These records are also pertinent to the claim for service 
connection because they pertain to the Veteran's service 
during his period of active duty between August 1969 and 
August 1971.  Thus, pursuant to 38 C.F.R. § 3.156(c), VA will 
reconsider the claim on the merits.  

In this case, the Veteran contends that diabetes mellitus had 
its onset during military service as a result of exposure to 
Agent Orange.  

Service treatment records (STRs) show no diagnosis of 
diabetes mellitus.  On his separation examination in August 
1971, the Veteran had negative results for sugar by 
urinalysis testing.  He was initially diagnosed with diabetes 
mellitus in 2000, approximately 30 years after his separation 
from active duty.  His remaining post service medical records 
reveal that his treatment for diabetes mellitus has been 
continual since that time.  Thus he has been diagnosed with 
one of the enumerated conditions for which presumptive 
service connection due to Agent Orange exposure is available.  

The Veteran has indicated throughout the course of his appeal 
that he served with the 1st Amphibian Tractor Battalion 
(AmTrac) and was stationed in the waters outside of Vietnam.  
Lay evidence in support of the claim shows the 1st AmTrac 
Battalion participated in the Vietnam War from July 1965 to 
July 1969 and at that point relocated to Camp Schwab, 
Okinawa.  

In this case, the Veteran's DD-214 does not reflect that he 
served in the Republic of Vietnam as required by regulation.  
Rather it specifically stated that he had no Vietnam service.  
See DD-214 Remarks section, "Inclusive dates of service in 
Vietnam: None."  Moreover, a review of the service personnel 
records shows he was assigned to the 1st AmTrac Battalion in 
1970.  Also of record is an embarkation slip which shows the 
Veteran disembarked in Okinawa in August 1970 and later 
embarked from Okinawa in August 1971 with nothing involving 
Vietnam.  Thus, the service personnel records are entirely 
negative for any indication of Vietnam service or evidence 
showing the Veteran had actually been exposed to herbicides.  
A VA Form 3101 dated in January 2007 confirms that there is 
no evidence in the Veteran's file to substantiate service in 
Vietnam.  The Board notes also during his personal hearing in 
2009, the Veteran himself acknowledged that he did not 
actually step foot off the vessel.  

Unfortunately the Veteran's service, as reflected in the 
record, does not fall within the definition of "service in 
Vietnam" in the relevant statutes and regulations.  There is 
no documentation that he had actual visitation to Vietnam and 
there is no other corroborative evidence to support such a 
finding.  Thus, while the Veteran has been diagnosed with a 
disease listed at § 3.309(e) (diabetes mellitus), he is not 
entitled to the presumption that it was incurred in or 
aggravated by service on the basis of exposure to an 
herbicide agent during service in the Republic of Vietnam.

Nevertheless, even if a Veteran is found not to be entitled 
to a regulatory presumption of service connection, the claim 
must still be reviewed to determine if service connection can 
be established on a direct basis.  See Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  

With regard to whether the evidence establishes a direct 
connection between the Veteran's service and his development 
of diabetes mellitus, as noted previously STRs are entirely 
negative for complaints, findings, diagnoses, or treatment 
suggestive of diabetes mellitus.  Furthermore, since the 
initial diagnosis of diabetes mellitus occurred in 2000, 
several decades after separation from service, it is 
impossible to grant service connection on the basis of the 
manifestation of a chronic disability within one year after 
separation from service.  38 C.F.R. §§ 3.307 and 3.309.  Nor 
is there any medical evidence linking his diabetes mellitus 
to his military service many decades earlier.  As a result, 
the Board finds that the claim must be denied.

The only other evidence submitted in support of the claim 
consists of the Veteran's testimony given at his April 2009 
Board hearing.  He essentially reiterated previously 
submitted information consistent with history and complaints 
made during the course of this appeal.  As to his assertions 
that he developed diabetes mellitus due to in-service 
herbicide exposure, although we recognize the sincerity of 
the arguments advanced by the Veteran in this case, the 
resolution of issues that involve medical knowledge, such as 
the diagnosis of a disability and the determination of 
medical etiology, requires professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In some circumstances, lay statements may be competent to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  However, the Veteran's 
diabetes mellitus is not the type of disease for which the 
Veteran's lay statements could be considered competent.  
Moreover, the Veteran's lay statements are of no probative 
value when weighed against the other evidence of record.  The 
service treatment records which are silent, the prolonged 
period without medical complaint after service, and the post 
service medical evidence which does not etiologically relate 
the Veteran's diabetes mellitus to service are all factors 
that preponderate against the Veteran's assertions.  

In this case the preponderance of the evidence is against the 
claim, and there is no reasonable doubt to be resolved.  
38 U.S.C.A. § 5107(b).  The appeal is denied.





Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

In letters dated in October 2008 and January 2009, the RO 
informed the Veteran of its duty to assist him in 
substantiating his claim under the VCAA, and the effect of 
this duty upon his claim.  Although it is no longer required, 
the Veteran was also asked to submit evidence and/or 
information in his possession to the RO.  The January 2009 
letter also informed him of the information required by 
Dingess, supra.  Moreover, the Veteran has not demonstrated 
any error in VCAA notice.  The Board concludes that all 
required notice has been given to the Veteran.  

VA has satisfied its duty to assist the Veteran in the 
development of the claim in that both service and post-
service treatment reports are of record.  Although a VA 
examination was not scheduled to obtain a medical opinion, 
the Board finds that a medical opinion is not necessary.  The 
competent evidence does not suggest that the Veteran's 
diabetes mellitus began in service, manifested to a 
compensable degree within a year after service, or is in any 
way causally linked to service.  In this case, the Board has 
no duty to provide a VA examination or obtain a medical 
opinion, even under the low threshold of McClendon.  
Accordingly, a remand for the purpose of obtaining a medical 
opinion regarding whether the Veteran's diabetes mellitus is 
etiologically related to service is not warranted.  38 C.F.R. 
§ 3.159 (2008); McClendon v. Nicholson, 20 Vet. App. 79 
(2006).

Thus, it appears that all obtainable evidence identified by 
the Veteran relative to the claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  No further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  

VA has satisfied its duty to assist the Veteran in apprising 
him as to the evidence needed, and in obtaining evidence 
pertinent to his claim under the VCAA.  No useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Veterans Court has held that 
such remands are to be avoided.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  


ORDER

Service connection for diabetes mellitus is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


